Title: To James Madison from Richard O’Brien, 14 June 1802
From: O’Brien, Richard
To: Madison, James


					
						No. 1
						Esteemed Sir,
						Algiers the 14th. of June 1802
					
					On the Evening of the 10th. Inst. arrived here two Tripoline Corsairs and this morning they 

Sailed for the Coast of Spain in Search of americans and Swedes.  These 2 Corsairs is 2 row Gallies with 

3 lattine Sails, Each haveing 4 Guns, one a Crew of 40 men, the other of 35.  They are well Calculated 

for rowing, and boarding Vessels in Calms or light winds.  They Say they are about 20 days from 

Tripoli Sailed with 3 others, and those 2 has Coasted it down the Barbary Shore to Algiers.  They 

report that the Swede and American frigts. Cruises a long way off, and durst not approach on 

account of the Gun boats. That an american frigt. Standing Close in got becalmed, and was fired at by 

the Batteries, and gunboats, and Shot away her main top mast & Mizen mast, but abreese Springing up 

Said frigt. got off.
					It was reported that The Swedes and Americans attacked tripoli destroyed their Seabatteries 

and Gunboats and damaged their Corsairs, but as the Swede Consul and I had letters from Tunis of the 

28th. and 31st. of may and no mention of this affair, I believe it to be without foundation.  The 

Constellation Capt. Murray, was off Algiers the 17th. of may, and arrived at Tunis the 28th. was there 

the 31st.  It is, Evident there is 5 Sail of Tripoli Corsairs at Sea—They will be an Enemie in the reare of 

our frigates, and I doubt not, but if they Capture Americans or Swedes but they will Send them into the 

ports, of Algiers and Tunis as tripoli is Blockaded.  I lament we have not more frigates or Corsairs in 

this Sea in order to Occasionally run down the Coasts of france  Spain and Italia, and destroy This 

Sort of wasp Corsairs which is so dangerouse to unarmed Mercht. Vessels.  It has ever been My Opinion 

on Tripoli that we Should, dash attack it with force and finish at Once a war which on its present 

System will drain The U.States of Vast Sums and not be Terminated in a few years.
					On the 29th. of March Sailed 5 Sl. of Algerine Corsairs  On the 29th. of April Sailed 7 Sl.  The 

large Algerine frigts. of 44 Guns on the morning of The 8th. of May attacked and boarded the portugee 

frigt. Cisne of 44 Guns and 337 men and in 3/4 of an hour The Algerine had Entire possesion of the 

portugee.  Both frigts. arrived here on the 15th. of May  The algerine had hoisted Spanish Colours next 

american untill within 1/2 Gun Shot, of The Portugee whom had only the watch on deck and had made 

no preparation untill That the Algerine run along Side and Cut away The Boarding nettings of The 

Portugee Entered The larboard quarter gallery and 2 after Gun deck ports, and Spread Confusion 

amongst the portugeese whom had theire Arm Chests locked and was too late to recover from a state 

of Surprize and Confusion to astate of order.  The mariners had to defend themselves with hand spikes 

and out of 30 portugee Soldiers only one is alive.  The Captain & first Lieut. went to their long–home 

and about 40 killed and 55 wounded.  The algerines lost 30 men in Killed and wounded.  This 

Circumstance will increase the pride and avarice of Algrs. and be Something of an addition to the 

boastings of Tunis and tripoli  At present there is 400 portugee Captives in Algiers  to redeem them 

it will cost from 2500 dolrs. to 3000 Each.
					Whilst The algerines were Cutting away The Boarding nettings and Entering The ports what wear The portugeese doing—Confused.
					The Algerines Sent in two french national Vessels under pretence that they had no Meditteranian 

passports, and with difficulty was Cleared.
					An Algerine Corsair in The Bay of Tunis Obliged The officers and Crews of 3 french Vessels to 

Bring them water Scrub The decks and afterwards Bastinaded them.  The french Ambasador here has 

represented, to The dey this great insult, but to no Effect.  The dey will not punish The Captain of his 

	Corsair.
					The Algerines this year Captured adjacent to the french Coast Several neapolitan and Genoa Vessels  

They are Claimed by france and no restitution made of either Vessels Cargoes or Crews.  An Algerine 

Corsair adjacent to Toulons run in amongst a french Convoy and Captured a Genoa Vessel.  The 

french retook The Vessel ordered the Algerine to depart.  The dey demands the Vessel and Cargo, or 

100 Thsd. dollars.
					3 Spanish Vessels is Condemned here for Genoas and neapolitans although Claimed by the aid of 

Certificates by the Spanish Consul.
					Lately an Algerine Tunisian and tripoline Corsair united Captured adjacent to Toulon a large neapolitan 

polacre loaded with Oyle.  They have Sent her to Tunis  As yet There is 3 Algerine Corsairs at Sea of 

the 2d. division and in a few days the large Corsairs will begin to set out, and proceed on their 2d. 

Cruise this Year and I doubt not but they will make Some one miserable and take Care the lot does not 

fall on Jones.
					It is 23 days past that the Algerines has Sent in and detained in port amahon British Brig Suposeing 

that her pasts. is not answerable to the Vessel.  The British Consul told the Minister of The marine that 

the pass was good that if Said Vessel was Condemned by this Government, The result would be 

Certainly war.  Her detention is to irritate and to try to Bring about the payment, on the part of the 

British of Old Algerine Claims Amount 187 thsd. dollars.  Those Extraordinary Circumstances will 

finally bring About a project of reform, with the Barbary States.
					US
					I think in Case of A sudden rupture with this regency that one frigt. Convoying mercht. Vessels is 

inadequate force, but it is force will give us security &c punctuality in our Stipulations.  Our 

meditteranian passports is defective and our Consuls in This Sea gives American papers to Vessels 

which Cannot be legally Considered Americans, their Crews in generl. forigners.  If Such, descriptions is 

met by Algerine Corsairs & Sent in here it will not be in My power to Save them.
					Further on our affairs The large Schooner built by Humphreyes & Hutton is rotten & Condemned.  The 

2d. Schooner is all but gone, and the Brig and frigt. is nearly in the Same prediciament.  This 

Circumstance will Enrage the dey, and he will Say we deceived him.  We should gaurd against A Surprize 

 If we are to have war we Shall not have to fight Corsairs built in the U. States.
					On the 16th. of June Came in Sight of Algiers 3 first rates & 2 frigates Spanish whom brought a letter 

from the King of Spain to the dey to inform him that his demand of An extraordinary present or Sum 

of Money would not be Complyed with, and threatening The dey &c. but after 5 days Negotiation & 

threatenings Spain Keeps to her peace with Algrs. On the following Conditions
					1st.  Spain to pay directly to the dey 60 Thsd. dollars
					2d.  The new Consul & presents to the amt. of 42 thsd. dolrs. to be here in 40 days
					3.  Spain renounces Any Claim for the 3 Spanish Vessels and Cargoes.
					4.  The Spanish fleet to Quit the View of this Terrible City directly
					5th.  Presents to The Ministry & Jew directory for their aid in reducing The dey to low terms &c. Amt. 

30 Thsd. dollars.
					This is A Shamefull Bombast of Spain.  It makes them More Contemptiable in the Eyes of Europe and 

Barbary, & of Courze the UStates.  These Events will induce the dey to levy Contributions extra on the 

other nations &c.  I doubt not but he will attempt to run down the Coast of Consuls here from No. 3 to 

7.
					21st. of June
					At 8 P M this Evening I was informd that a tripoline Corsair had Entered the port and road of Shirshal 

(18 leauges to the west of Algiers) with an American Brig her prize, Crew of 9 persons. That Said Vessel 

was Captured on the Coast of Spain by Said tripoline. That her Cargo was Sugar others Said wine. That 

Said tripoline Corsair was one of those that Sailed from Algrs. on the Morning of the 14th Inst.  

To this I sent the following Message to The Prime minister that this regency had gaurenteed the treaty 

of the US. with Tripoli, That the dey Said the Bashaw of Tripoli did not pay attention to his letters, but 

that now the dey had it in his power to do that which he had pledged The faith and honour of the 

regency to do, that a tripoline Corsair had with her in a port adjacent, to Algiers an american Brig As 

her prize and Americans in Chains on board the Tripoline, That I demanded of this Regency in the 

name and behalf of the UStates, That Said American Brig &c Crew would be given up to me.
					I was answered that the UStates, and Tripoli was at war that the ports of this Regency was free to, all 

friends.  That it would be Something new and Extraordinary for one State of Barbary to take away The 

Christians and prizes from the power of another State, but that it would be talked of to the dey, and it 

would be Seen if The Corsair and prize Came Round to Algrs. What Could be done on the business.
I expected nothing would be done without a doucer which I would give in proportion to The Service or 

Justice rendered me.  At least I would try hard to get The Crew Clear, and Should have Sacrificed 1/2 

the Cargo to obtain the Vessel and by this means to discourage Corsairs of Tripoli rendesvousing in 

the ports of Algiers which being So adjacent to The Coast of Spain, it Seems on this plan or System The 

US. & Swedes is likely to meet with great damages by the Corsairs of Tripoli Keeping the Coast of 

algiers and Tunis on board and the only risque they run is Crossing and recrossing The Sea between 

Barbary and Spain and we Cannot well destroy them on this Coast, without Violating its neutrality, and 

giveing umbrage to Algiers & Tunis under whose Coasts, these Corsrs. takes Shelter to our prejudice, but 

Should the Corsairs of tripoli thus rendevouse on the Coasts, of Algrs. & Tunis it will draw the Corsairs 

of The UStates, on These Coasts in Search of them  I again Lament we have not, More frigates, and 

Corsairs in this Sea.  I would think it bad pollicy to Say anything Extra on these Occasions to this Govt. 

knowing that we have but 3. or 4 frigates in this Sea, and they disposed So that in Case of A sudden 

rupture with Algiers these Corsairs would do us a great injury before that we Could be apprized of 

what was going On or that our Scattered frigts. Could Collect in force to oppose the piracies of This 

Regency, on the Commerce &c. Liberties of Citizens of The UStates.  It Seems Evident to me that we 

Cannot remain long at peace with this gov’t.  We Should be prepared to meet the Event, and it is rule 

or guide to The UStates. That the Chief of The Maratime powers of Europe has acquised to the Barbary 

System, which has attached to it Such a great Share of Degradation.  We will have to rouse to arms, 

and Convince we have a Spirit to Burn powder as well as Occasionally to Bring it, As annual regalias.  

When we are tired of The meditteranians and well disgusted with Barbary, we Can withdraw our 

Commerce from this Sea and renounce our peace with Barbary, and keep up 4: or 6 frigts. at Gibralter 

to give our Commerce in The western Ocean Security.
					Observe That To a Genoa, Neopolitan or to any Enimies Vessel of Algrs. and Tripoli that the dey thinks 

proper to give,  to it is respected by Tripoli but his Seal and gaurentee of The treaty of the US. 

with Tripoli is Thus Abandon’ed by Algrs.  The Corsairs & prizes of Tripoli Enters The ports of this 

regency, and Americans in Chains in tripoli Corsairs in this port.  Supposeing The US. and portugal at 

war with the Barbary States, portugal to be the watch at Gib. and The US. frigates, Scourgeing & 

Blockadeing Those ports, it finished The Barbary System.***
					Finding by letters from the Captain of The Tripoline Corsair to the agent of Tripoli here that the 

Tripoline Corsair and American Brig was on the 22d. Inst. at Shirshal APort to the West of algiers, and 

that the Corsair and Brig which I seen on the Morning of The 21st. Inst. was a tunisian with a 

neopolitan or Genoa as prize. The Prime minister informed me that, The Tripoline Corsair and american 

Brig would Come round to Algiers. On this I promised him for his assistance to me 3 fathom to the 

Minister of the marine 1 fathom to the dey 1 fathom to The Bacris & Busnachs a fathom Each besides 

as Extra, 2 So that the Sum of my greasing feese would be 7 thousd. dollars to Extricate the Brig 

Cargo and Crew out of The power of The Tripolines besides what I should offer for the ransom 

Publickly.
					26th. June
					This morning at 6 AM Entered the port of Algiers a tripoline Corsair & with her the american Brig 

franklin Capt. Morris of Philadelphia with his Crew 9 persons in Chains on board the Tripoline Corsair.  

The Tripoline Corsair had her Colours flying at Each masthead and kept fireing Guns.  The same time 

under her prow was hoisted the american flag, reversed.  All this I seen with my own Eyes.  On this I 

went to The marine to the general & minister for foreign affairs, told him that as the treaty of The 

UStates with Tripoli was under the gaurentee of this regency, That if the dey had not power or 

influence over The Govt. or Bashaw of Tripoli, That the dey had it now in his power & in his port, under 

the Eyes of the City, to do me that Justice that he had pledged the faith and honour of the regency to 

do, that I demanded in The name of the UStates, The american Brig and Cargo, & Crew, of This Govt., 

that all was in their port with the Tripoline Corsair that had been Supplyed here from the 14th. to the 

16th. of June with all her wants, which Enabled her to proceed to Sea and Capture americans.  The 

Same time I gave the Minister of Marines to understand, that agreeable to The Services he would render 

me on this Occasion That I would reward him.
					To this he answered that the Regencys. gaurentee was intended to be as a mediator but not to use 

force, that now the gaurentee Could not Much be talked of that the US. had Sent frigates, to Blockade 

Tripoli had taken last year a tripoline Corsair & Crew and let them go, if we had Brought, them to 

Algiers & given them up to the dey That he would again Settle our affair with Tripoli with a little 

Money, or Expence.  To This I answered, that the Regency had been repeatedly Sollcited to use their, 

influence before that hostilities Commenced, that when algiers had any business of their own, it was 

respected by Tripoli, but, when any affairs of the UStates, I was told that Algiers had not power to 

Command The Govt. of Tripoli to act Contrary to its interests, that Timid indeed would the UStates 

be Knowing for 8 months, before it happened, that Tripoli intended a war of plunder on our Commerce, 

that we depended on this regencys Gaurentee, but to give a greater Security; we Sent 3 frigates to Shew 

our moderation, we let go the Tripoli Corsair & Crew that this Circumstance the Regency well knew of.
Finally he told me he Could do nothing without first receiving the deys. orders, That he would remain in 

my favour, all in his power  I had Known that this Said marine minister, had Encouraged the Tripolines 

from the 10th. to the 14th. of June, that if they took any prizes They might bring them into the ports 

of this regency and dispose of them for which he would receive from them a Gratification.  This induced 

me to hint to him he should have from me a thousd. dollars to throw him on my side and in opposition 

to Tripoli.  I declared publickly That the Regencys. Conduct, This day was a Breach of faith, and of the 

treaty which they had made and gaurenteed to The UStates.  I next went to the Prime minister, had 

Stated to him every thing as I had to The Marine Minister.  He observed if The American frigates, was 

not blockading Tripoli that Algiers would give up the American Brig Cargo and Crew, and Send the 

Corsairs of tripoli out of their ports, That two yrs. past the portuguise took an algerine Corsair That the 

Bashaw of Tripoli had got, from the Portuguise. The Corsair and Crew and Sent both as a present to The 

dey That this great favour to Algiers would be badly repaid by Algiers takeing from The Tripolines The 

american Cargo Brig & Crew that our Colours being reverzed was A Custom of war that our Corsairs 

Could do the Same by tripoli when we took any of their Vessels.  I told him the favours rendered by 

tripoli to Algiers had nothing to do with their gaurentee of the treaty of the UStates, That I demanded 

what was in The power of The Regency to perform and would not forget Any Service he would render 

me on this Occasion.
					NB.  I believe Capt. Morris was Captured within the distances of A short Leauge of The Spanish Shore 

the Swede within 1 mile.  Have we not a right to Claim of Spain & if not to respect Corsairs of Tripoli on 

the Coast of Spain aye burn or Sink Them.
					The Prime Minister and Busnach the deys Jew Broker & in fact his Principal Director went to the dey at 

2 PM. on the day of The 27th. of June and Stated all my arguments to the dey.  The Same time I sent 

my Droguman to the dey to request the favour, to befriend me on the present Occasion, That 9 of my 

Countrymen, was in Chained Captivity in his port, on board a Tripoline with As a prize an American 

Brig, & that The Corsair of Tripoli had The American flag reversed at the prow of Said Corsair, That The 

Same time The dey was the gaurentee of The treaty of The UStates with Tripoli, That if The dey was 

not Occupied I Should be happy to See him on this Occasion.
					“The dey Answered I need not Come that he had the whole business in his mind, and that I would 

Shortly here the result.”
					On this The dey Sends a messenger down to The Marine to The Vickelhadge Or General of the Marine 

for him to Call the Tripoline Captain that the dey will purchase the 9 Americans Brig & Cargo, that 

The dey will give for these The Sum of 5 Thousand dollars, and That he would write to The Pascha of 

Tripoli that this he did, and would remit him The Money.  After the dey Sent This message to The 

Marine the dey went to his garden.  The Minister of The Marine declared, This message to the tripoline 

Captain whom Said that he Could Only part with the American prisoners, by force having the Pascha of 

Tripolias orders, above all things if he Should take Any Americans, to take Care and land them at 

Some of the outports That it was by haveing possesion of them that his Mastir The Pascha, would find 

Thereby means to Bring The Americans to apeace on Tripoli Terms
					The Minister late in The Evening Sent this Message for ansr. of The tripoline Capt. to The dey by the 

Capt. Aport.  The Same time was adjacent to the port The 2d. tripoline Corsair fireing Guns, and 

haveing A Swede flag reversed at the Prow. When it was Known that Said Corsair had Captured A Swede 

Vessel and had the Mastir and Crew on board in all 6 persons.
					On the Morning of The 28th. June at 5 AM. the Capt. aport informed me that the dey Said that if The 

tripolines did not acquise to his Terms in takeing The 5 thousd. Dollars, that they with their prize 

Should depart his port, that he would not admit of Their Selling The prize at Algiers.  It Seems Evident 

to me that The Minister of The marine was biased & in favour of The Tripolines, As he had the deys. 

orders he Should immediately put them in Execution & Strike The Iron whilst it was  hot.  Finding 

The business likely to take an unfavourable turn I went to the Marine Minister and told him that he 

might give, 2 thousd. Dollars more as if it was a thing from himself, and to promise the Capt. of the 

tripoline Corsair apresent.  He told me that he had heard, that the dey was Applyed to for The release 

of the 6 Swedes and that the dey had got Very Angry, and thought he would not be right inforceing 

The Tripolines to give up The Americans.  On this I went to The Prime Minister & Busnach whom told 

me they had heard, The Same of The dey being Angry on the Swede application, and had much altered 

from his promise and, determination of yesterday but not to be Concerned that God was Great.
At Midday on the 28th. of June, being informed that Several Moorish Merchants were offering to 

Purchase the Brig Franklin and Cargo from the Capt. of the Tripoline.  On this information I went to 

the Prime Minister and told him what I heard.  He was Very angry, Said that, the business Should have 

been Carried yesterday agreeable to the deys orders, but that the business was in the hands of alion, 

 The dey) and that the foxes was looking On alludeing to the Moorish Merchants.  Shortly after this, 

I heard that The agent of Tripoli went to The dey and allso the Swedes Drogerman that the dey got 

Very angry, and Ordered both the Tripoline Corsairs & their prize the american Brig to depart the port 

of Algiers directly.  As they were getting under way I went to the Minister of the Marine and told him, 

that this Conduct of Algrs. was as a friend to Tripoli & not to the UStates, that it was in his power to 

have done me Justice & that he neglected it.  He Said he was to Obey the deys Orders, that we Should 

have Kept A better look out & not let the Corsairs of tripoli get out.  I observed to this that, I was 

trying to remedie the Evil &c. Had I had his Sincere assistance the business would have been finished 

yesterday. That at present I had only to detail the whole affair to My government.  The Result he would 

be informed of, &, that as tripoli Corsairs thus Enterd, with american prizes into their ports, of this 

regency that Certainly, American frigates would frequent this Coast and difficulties would Ensue.  The 

tripoline Corsairs & Brig Franklin, & Capt Morris & Crew left Algiers on The 28th. of June at 2 1/2 P.M. with a light westerly wind destined to the Eastd. I Supose for Bona or Tunis, Where I hope they will 

meet one of our frigates.  It Seems now to be reduced to A Certainty that there is but those 2 

tripoline Corsairs at Sea
					28th. June arrived A Currier from Bona informing the dey that, two Small Corsairs of Algiers found 2 

french Vessels fishing for Coral Between, Bona & the Island of Galeta that the Algerines took the french 

has them at Bona & the dey refuses to give them up to the agent of france.  Can things remain long in 

that Situation.
					Finally I would recommend to The Govt. of The united States to attack Tripoli with force and reduce it 

to American terms & finish the war which On its present System would drain the US of Vast Sums.

					And pay Algiers in Cash 21600 dollars pr. year, & give or not 16 thousd. Dollars in Cash every Second 

year as the Bennial present, and not to admit of any other presents to be given On any Occasion 

whatsoever.
					I would remonstrate on the over act of the dey in Sending pr. force the US. Ship George Washington to 

Constantinople
					And on the deys bad faith in his gaurentee of the US treaty with Tripoli. That if Said place was  far 

distant, That Corsairs of Tripoli Entered his ports there got Supplies & went to Sea Captured Americans 

& brought them Chained into his port, with the american flag reversed, that Even a friendly 

interferance to remidie the Evil he did not, attend to Although the Agent of the US. applyed to him in 

the Most pressing and friendly Manner, that if this Govt. Was not Content on this System that The 

US. would with draw their affairs & friendship & war would be the result as every Scrap of the treaty 

which was to the advantage of Algiers was more than fully Complyed with on The part of The UStates 

but that every part to Theire prejudice was adhered to and pursued as the line of Conduct of Algiers, 

to pay for no Salutes & not admit the dey &c the power of freighting any American Vessel, on his 

Terms, as if he was lord & master of Americans.
					When we take this position we Should have an Extra fleet of our frigates adjacent ready to act in Case 

this Govt. did not acquise to This Just reform.  It makes no Odds to The US. by what Policy Spain or 

other nations Submit to degradation.  I hope the US. has too much Spirit to be treated with Contempt 

by the Barbary powers.  Depend we will have to take this position and The Sooner we do it the better.

					4. frigates and 2 Brigs of Algiers, 3. frigates & 1 Brig of Oran, 3 frigates and a Brig of the port of Bona, 

the portugues Squadron at Gibralter the ports of this Regency declared in A State of Blockade.  This 

Systim would reduce this regency to American terms in 2 years & destroy its Systim of Piracy with all 

other nations.  The Strength & respect of this regency is in its System  Finish the one.  The other 

follows.
					I wrote you Sir in The fall of last year by Capt. Starrett and Stated the Want of Money here on our 

affairs & Since by many Conveyances, And notwithstanding The President & Washington arrived I am 

Sorrow to add that neither Money or letters I have recd none Although 4 frigates has Arrived in this 

Sea from the United States. Here I am at The Mercy of The Jew directory & &c  Sir I am respectfully Your 

Most Obt. Servt.
					
						Richd. OBrien
					
					
						Sent by me open for the perusl. of the American Ambasadr. at Madrid, & for him to forward for The U 

States
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
